NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  EZEKIEL OPUROKU, Plaintiff/Appellant,

                                        v.

      ARIZONA STATE BOARD OF NURSING, Defendant/Appellee.

                             No. 1 CA-CV 19-0699
                                FILED 11-24-2020


           Appeal from the Superior Court in Maricopa County
                        No. LC2018-000301-001
                 The Honorable Patricia A. Starr, Judge

                                  AFFIRMED


                                   COUNSEL

Ezekiel Opuroku, Phoenix
Plaintiff/Appellant

Arizona Attorney General’s Office, Phoenix
By Michael Raine
Counsel for Defendant/Appellee



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge D. Steven Williams and Judge David D. Weinzweig joined.
                           OPUROKU v. ASBN
                           Decision of the Court

T H U M M A, Judge:

¶1           Ezekiel Opuroku appeals the superior court’s order affirming
the decision of the Arizona State Board of Nursing (Board) revoking his
nursing license. Because Opuroku has shown no error, the order is
affirmed.

                FACTS AND PROCEDURAL HISTORY

¶2             In 2001, Opuroku was licensed by the Board as a practical
nurse. In 2006, he entered a consent agreement with the Board that placed
his license on probation and required him to abstain from drugs and alcohol
and participate in substance abuse treatment. Opuroku did not comply
with those requirements. Opuroku then agreed, in a second consent
agreement, to a suspension of his license. When Opuroku did not comply
with the second consent agreement, the Board revoked his license.

¶3             In 2010, Opuroku was licensed by the Board as a registered
nurse pursuant to another consent agreement that imposed employment
restrictions and required him to abstain from drugs and alcohol and submit
to drug testing. Over the next seven years, Opuroku continued using drugs
and alcohol and repeatedly failed to submit to required drug testing. He
did not disclose to the Board that he was convicted of two counts of driving
under the influence and failed to comply with provisions of the consent
agreement that required his supervisor to acknowledge receipt of the
consent agreement and submit written, quarterly evaluations to the Board.
He also failed to appear for a required 2017 Board interview.

¶4           In February 2018, the Board issued a complaint and notice of
hearing requesting that the Office of Administrative Hearings (OAH)
conduct a formal hearing to determine whether grounds existed for the
Board to discipline Opuroku based on his failure to comply with the 2010
consent agreement. Opuroku did not appear at the hearing. The
Administrative Law Judge (ALJ) determined the Board’s mailing of the
complaint and notice of hearing to Opuroku’s address of record was
reasonable and that Opuroku was deemed to have received notice. After
considering the Board’s evidence, the ALJ issued a recommended decision
that the Board revoke Opuroku’s license. The Board adopted the ALJ’s
recommended decision and revoked Opuroku’s license, later denying his
motion for rehearing.

¶5           Opuroku appealed to the superior court for review of the
Board’s decision, arguing (1) he was denied due process because the



                                     2
                            OPUROKU v. ASBN
                            Decision of the Court

Board’s method of serving the complaint and notice of hearing did not
comply with the law, (2) the OAH and the Board lacked jurisdiction to
revoke his license, (3) the complaint and notice of hearing were defective
because they were unsigned and unverified and (4) the Board refused to
poll its members before they voted on his motion for rehearing. The court
affirmed the Board’s decision, concluding that Opuroku had actual notice
of the hearing, the Board had jurisdiction over his license, the complaint
and notice of hearing were not required to be signed, and the Board was
not required to poll its members.

¶6           This court has jurisdiction over Opuroku’s timely appeal
pursuant to Arizona Revised Statutes (A.R.S.) section 12-913 (2020)1 and
Arizona Rules of Procedure for Judicial Review of Administrative
Decisions 13. See also Svendsen v. Ariz. Dep’t of Transp., 234 Ariz. 528, 533
¶ 13 (App. 2014) (interpreting A.R.S. § 12-913 as permitting an appeal to
this court).

                               DISCUSSION

¶7              In reviewing an administrative decision, the superior court
examines whether the challenged action was illegal, arbitrary, capricious or
involved an abuse of discretion. Comm. for Justice & Fairness v. Ariz. Sec’y of
State’s Office, 235 Ariz. 347, 351 ¶ 16 (App. 2014). This court will uphold the
superior court’s decision if the record contains evidence to support it, but
reviews questions of law de novo. Id. at 351 ¶ 17.

I.     The Board Did Not Deny Opuroku His Due Process Rights.

¶8             Opuroku asserts the Board denied him due process by failing
to give him proper notice of the administrative hearing. A professional
licensee maintains a property interest in his or her license, and the Board
must afford due process before curtailing that right. Comeau v. Ariz. State
Bd. of Dental Exam’rs, 196 Ariz. 102, 106 ¶¶ 18–19 (App. 1999). Due process
generally requires “notice and an opportunity to be heard” in a meaningful
manner and at a meaningful time. Id. at 106–07¶ 20 (citation omitted). The
party asserting a denial of due process must show prejudice to demonstrate
reversible error. See Cty. of La Paz v. Yakima Compost Co., 224 Ariz. 590, 598,
¶ 12 (App. 2010).




1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      3
                           OPUROKU v. ASBN
                           Decision of the Court

¶9            Notice of an administrative hearing must be “served by
personal delivery or certified mail, return receipt requested, or by any other
method reasonably calculated to effect actual notice on the agency and every
other party to the action to the party’s last address of record with the
agency.” A.R.S. § 41-1092.04 (emphasis added). Opuroku argues the Board
did not satisfy this obligation because it sent the complaint and notice of
hearing to him via certified mail and it was returned unclaimed.

¶10             Due process required the Board to “do more” when its
attempted notice is returned and “there was more that reasonably could be
done.” Jones v. Flowers, 547 U.S. 220, 238 (2006); cf. In re $46,523 in U.S.
Currency, 244 Ariz. 351, 354–55 ¶¶ 13, 18 (App. 2018) (determining that
state’s failure to attempt other means of service — including first class mail
— after a certified mailing was returned deprived claimants of due process
in forfeiture proceeding). The Board’s legal assistant testified that in
addition to sending the complaint and notice of hearing via certified mail,
she also mailed the documents to Opuroku via first class mail and they were
not returned. Further, there was evidence that the Board communicated the
date and time of the administrative hearing to Opuroku via email, and
Opuroku conceded at the superior court hearing that he was aware of the
administrative proceeding and the hearing date.

¶11           The superior court found the Board had communicated the
date and time of the hearing to Opuroku by other means reasonably
calculated to give him actual notice and found his assertion that he was
unaware of the complaint and notice of hearing not credible. The court also
determined Opuroku received actual notice of the hearing and therefore
suffered no prejudice from the Board’s method of service. These findings
are supported by the evidence, and Opuroku has shown no abuse of
discretion in the court’s determination. See Hurd v. Hurd, 223 Ariz. 48, 52,
¶ 16 (App. 2009) (stating appellate court “must give due regard to the trial
court’s opportunity to judge the credibility of the witnesses” and will not
re-weigh conflicting evidence).

¶12           The court similarly did not err in ruling that the Board was
not obliged to comply with the service requirements of the Arizona Rules
of Civil Procedure in the administrative proceeding. In Arizona, service of
documents related to administrative hearings is governed by statute and
administrative rules, not the rules of court. See A.R.S. § 41-1092.02(B)
(stating ALJ shall conduct an administrative hearing under statutory
procedural rules and rules made by the director of the OAH); A.R.S. § 41-
1092.04 (setting forth the service requirements for administrative



                                      4
                             OPUROKU v. ASBN
                             Decision of the Court

proceedings); Ariz. Admin. Code (A.A.C.) R2-19-108(E), (F) (providing
rules for serving documents filed with the OAH).

II.    Opuroku Has Not Shown the Board Lacked Jurisdiction.

¶13           Opuroku next contends the Board’s complaint was invalid
because it was not signed, and the Board therefore lacked jurisdiction to
revoke his license. The superior court ruled that Opuroku waived this issue
by failing to raise it in the administrative proceeding, but nevertheless
found Opuroku had failed to establish that the Board lacked jurisdiction,
noting that Arizona law does not require an administrative complaint and
notice of hearing to be signed.

¶14            The administrative complaint and notice of hearing were not
invalid because they were not signed; a signature is not required under
Arizona law. See A.R.S. §§ 41-1092.03(A) and -1092.05(D). Although filed
documents are expected to be signed, see A.A.C. R2-19-108(D), the OAH
does not declare unsigned documents invalid or insufficient to establish
jurisdiction. The case law Opuroku relies on, Safeway Stores, Inc. v. Maricopa
County Superior Court, 19 Ariz. App. 210, 212–13 (1973), does not apply
because it concerned a judicial, not administrative, proceeding.

¶15           The Board also had jurisdiction over Opuroku because it may
investigate regulated parties and “limit, revoke or suspend the privilege of
a nurse to practice in this state.” A.R.S. § 32-1606(C)–(D); see also A.R.S. § 32-
1606(B)(10) (nursing board may “[d]etermine and administer appropriate
disciplinary action against all regulated parties who are found guilty of
violating” applicable statutes or rules). Finally, Opuroku agreed in the 2010
consent agreement that the Board would have continuing jurisdiction if it
filed a complaint against him.

III.   Opuroku Has Shown No Error Regarding Polling of the Board

¶16           Opuroku contends that the Board improperly failed to poll its
members before voting on his motion for rehearing, raising the specter of
potential bias among the Board members. The superior court rejected this
argument, noting Opuroku presented neither evidence nor legal arguments
to support his position.

¶17          The Board considered Opuroku’s motion for rehearing and
review of the order revoking his license at a special Board meeting.
Opuroku’s counsel was present at that special Board meeting and asked the
Board members to “conduct a separate vote regarding whether they had
received 92 pages of legal materials.” The Board President stated they had


                                        5
                           OPUROKU v. ASBN
                           Decision of the Court

received the materials and declined to conduct a separate vote on that issue.
The Board voted unanimously to deny the request for rehearing and
review.

¶18             Opuroku admits that no statute or administrative rule
requires the Board to poll its members before voting on a motion for
rehearing. Opuroku’s request that the Board poll its members addressed
whether they had received certain materials, and therefore would not have
revealed any potential biases. Nevertheless, he speculates that the Board
members did not receive certain materials, which might indicate
undisclosed biases. Opuroku has shown no error in the court rejecting this
argument. Board members are presumed to be fair and impartial and
Opuroku did not offer any evidence of bias or prejudice. Emmett McLoughlin
Realty, Inc. v. Pima Cty., 212 Ariz. 351, 357 ¶ 24 (App. 2006) (“All decision
makers, judges and administrative tribunals alike, are entitled to a
presumption of ‘honesty and integrity,’” and the party asserting bias bears
the burden of rebutting the presumption of fairness and showing actual
bias; “mere speculation regarding bias will not suffice”) (citing Pavlik v.
Chinle Unified Sch. Dist. No. 24, 195 Ariz. 148, 154 ¶ 24 (App. 1999)).

IV.    Other Issues Opuroku Seeks to Raise Do Not Show Reversible
       Error.

¶19            Opuroku seeks to assert several other issues, none of which
constitute reversible error. He suggests the Board violated his due process
rights by revising its complaint after the hearing and insists the decision to
revoke his license was excessive, but he waived these issues by failing to
develop them in his briefs on appeal. See Bennett v. Baxter Grp., Inc., 223
Ariz. 414, 418 ¶ 11 (App. 2010) (ruling that issue was waived because it was
“wholly without supporting argument or citation to authority”). Opuroku
also argues his counsel was ineffective and did not properly represent him
or keep him informed about the case. However, the remedy for ineffective
assistance of counsel in a civil matter does not include post-judgment relief.
Glaze v. Larsen, 207 Ariz. 26, 32 ¶ 20 (2004). This court will not consider
Opuroku’s argument — first raised in his reply brief on appeal — that the
Board’s decision was not supported by substantial evidence. Dawson v.
Withycombe, 216 Ariz. 84, 111 ¶ 91 (App. 2007) (holding that appellate court
will not consider arguments made for the first time in a reply brief on
appeal). Finally, Opuroku presents no authority for his request that this
court search the record for fundamental error.




                                      6
                         OPUROKU v. ASBN
                         Decision of the Court

                            CONCLUSION

¶20             The superior court’s order affirming the decision of the
Arizona State Board of Nursing to revoke Ezekiel Opuroku’s nursing
license is affirmed.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                      7